Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance as the prior art is silent to a non-aqueous electrolyte for a lithium ion secondary battery, comprising a carboxylic acid ester and 2.0x10-6 to 3.0x10-3 mol/L of halide ion other than fluoride ion.
	The prior art, such as Okamoto et al. U.S. Pub. 2013/0143129, teaches a non-aqueous electrolyte for a lithium ion battery [0003] comprising a carboxilyc acid ester (formula 5; [0105]). However, the reference does not teach or suggest 2.0x10-6 to 3.0x10-3 mol/L of halide ion other than fluoride ion.  As Applicant asserts in the Remarks filed November 8, 2021, a range of 0.7 to 1.5 mol/L of total lithium salt, is not only several orders of magnitude higher than the instant range, it is not the concentration of the non-fluoride halide. Applicant asserts unexpected results shown in Examples 1-35 of superior 5C rate of retention as compared to Comparative Examples without the instant combination of a carboylic acid ester and 2.0x10-6 to 3.0x10-3 mol/L of halide ion other than fluoride ion.  Therefore, the instant claims are patentably distinct over the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722